Luke, J.
1. Motions for continuance, while addressed largely to the discretion of the trial judge, must come up to the requirement of law as to diligence, service of subpoena, etc. In this case no legal showing for a continuance was made, and it was not error to overrule the motion for a continuance.
2. The verdict of voluntary manslaughter was authorized by the evidence, and it was not error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.

Thomas & Thomas, for plaintiff in error.
W. O. Dean, solicitor-general, contra.